1

2

3

4                             UNITED STATES DISTRICT COURT

5                                    DISTRICT OF NEVADA
6
                                                ***
7     UNITED STATES OF AMERICA,                   Case No. 3:18-cr-00047-LRH-CLB

8                                       Plaintiff, ORDER
9            v.
10
      ERIC ROMERO-LOBATO,
11
                                     Defendant.
12

13

14          Court Reporter Margaret Griener is requested to prepare and file transcripts of the

15   following:

16          The December 19, 2019 calendar call in this matter (ECF No. 67).

17          IT IS HEREBY ORDERED that fees for the transcripts designated shall be paid by

18   the United States as provided under 28 U.S.C. § 753(f).

19          DATED this 22nd day of January, 2020.

20

21
                                              ________________________________
22                                            LARRY R. HICKS
                                              UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
